AMENDED SCHEDULE A TO THE INVESTMENT ADVISORY AGREEMENT DATED SEPTEMBER 7, 2004 EFFECTIVE AUGUST 1, 2010 The Investment Advisory Agreement dated September 7, 2004 (the “Agreement”) between Old Mutual Advisor Funds (now known as Old Mutual Funds I) and Old Mutual Capital, Inc. (the “Adviser”) is hereby amended by replacing Schedule A in its entirety with the following: Pursuant to Section 5 of this Agreement, each Portfolio shall pay the Adviser, at the end of each calendar month, compensation computed daily at the annual rate of the Portfolio's average daily net assets based on the following schedule. Fund Fee Asset Level Asset Allocation Balanced Portfolio 0.200% 0.175% 0.150% 0.125% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater Asset Allocation Conservative Portfolio 0.200% 0.175% 0.150% 0.125% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater Asset Allocation Growth Portfolio 0.250% 0.225% 0.200% 0.175% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater Asset Allocation Moderate Growth Portfolio 0.250% 0.225% 0.200% 0.175% Less than $1 billion $1 billion to less than $2 billion $2 billion to less than $3 billion $3 billion or greater Copper Rock Emerging Growth Fund 0.90% Analytic Fund 0.85% Old Mutual Funds IOld Mutual Capital, Inc. By: /s/ Julian F. SluytersBy: /s/ Mark E. Black Name: Julian F. SluytersName: Mark E. Black Title: President Title: Chief Financial Officer
